DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 1/12/20 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 10-11, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 2018/0263447 A1) in view of Morin et al. 
(US 2016/0166126 A1).
	As per claim 1, Yim et al. disclose a robot, comprising: a sensing circuit comprising a first sensor and a second sensor, wherein the first sensor and the second sensor are configured to receive a first sensing signal and a second sensing signal respectively (see at least [0058-0060] disclose collision sensor and cliff sensor); a driving circuit configured to control an operation of a roller circuit and a

	As per claim 10, Yim et al. disclose the processor identify that the sensing target is a cliff when the first sensor does not received the first sensing signal or the second sensor does not received the second sensing signal (see at least [0078] disclose the first state, a state not sensed by the cliff sensor 180, indicates an additional sensing state due to the structure to cover the cliff sensor 180 by the bumper 170).
	Claims 11 and 20, are method claims corresponding to robot claims 1 and 10 above.  Therefore, they are rejected for the same rationales set forth as above.
s 2-9, and 12-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Santini (US 2016/0235270 A1)
	. Schnittman et al. (US 2015/0197012 A1)
	. Neumann et al. (US 2016/0236343 A1)

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664